The opinion of the court was delivered by
Parker, J.
This is an appeal trom a decree of the ordinary affirming a decree of the orphans court of the county of Hunterdon.
The appellants were administrators of Samuel B. Hudnut, deceased. On the 21st day of January, a. d. 1878, an order was made by the orphans court discharging said administrators and directing them to account. On the 28th day of the same month, Edward P. Conklin was appointed administrator in the place of appellants.
*620Subsequently, the appellants filed their account, and the respondents, claiming to be creditors of the estate, filed exceptions thereto. The appellants then moved the orphans court to strike out the exceptions upon two grounds.
First. Because it did not appear that the exceptants were creditors of the estate. And
Secondly. Because, if creditors, they had no legal right to except to the account of removed or discharged administrators.
The orphans court refused to strike out the exceptions. Thereupon an appeal was taken'to the prerogative court, where the decree of the orphans court was affirmed.
In the exceptions filed by the respondents, they claimed to be creditors. If, upon investigation, it had appeared that they were not creditors, and not interested in the estate, their right to inter-meddle, would doubtless have been denied by the orphans court, and the exceptions dismissed.
But, by at once appealing from the order refusing to strike out the exceptions, the appellants prevented inquiry into that question by the orphans court. There cannot be a reversal on this ground.
The second and chief question for decision is, whether creditors have the right to file exceptions to accounts presented to the orphans court for settlement, by discharged or removed administrators. The contention on behalf of the appellants is, that in such case, none but the newly appointed administrator can except.
The one hundred and fifth section of the orphans court act provides that any person interested in the settlement of the account of any executor, administrator, guardian or trustee, may appear and make exceptions. The language of the section is broad, and applies to the case under consideration. No other section of the act limits its application.
It is true that the one hundred and twenty-ninth and one hundred and thirtieth sections of the orphans court act, which provide for the appointment of administrators in place of those discharged or removed, give power to those newly appointed to demand, receive and recover from their predecessors, the prop*621erty and assets of the estate, and make it the duty of those discharged or removed to settle their accounts and deliver to their successors the property of the estate, and pay over the balance of the money in their hands found to be due upon settlement. But these sections are not inconsistent with the one hundred and fifth section. The object of creditors, in filing exceptions, is not to obtain directly, from discharged or removed administrators, the property or money of the estate in their hands, but to ascertain what property is in their hands, and the true amount of money they should pass over to the newly appointed administrators. To do this, any person interested in the estate may intervene.
In this case, either the present administrator, or the creditor, or both, could file exceptions.
The orphans court did right in refusing to strike out the exceptions filed by respondents.
The decree of the ordinary is affirmed, with costs.

Decree unanimously affirmed.